Lacombe, J.,
{charging jury.) We probably all supposed that we knew what a comb' was until we heard the evidence in this case. It is in the light of that evidence, however, that the question must be decided bjr you. These tariff acts laying 'duties upon imports are concerned with the trade and commerce of the country. They are emphatically commercial acts, and are intended to lay down rules by which importers and dealers, persons engaged in trade and commerce in this country, are to regulate their business.. In using words in these acts, therefore, congress uses them after an examination into the conditions of trade, and with a full knowledge and appreciation of what those words mean in the trade of this country. In interpreting, therefore, these tariff acts, we are to do so in the same light in which congress passes them, and for that reason, save in a few exceptional cases, (and this is not one of them,) it is proper to allow testimony to be introduced, and it is proper that the jury should consider such testimony, touching the trade meaning of the words which we find in the tariff acts. The plaintiff here contends, in the first place, that he should have been charged duty upon this importation only at the rate laid by. the tariff act upon “combs of all kinds.” The ordinary implement which we use every morning, made of India-rubber, or horn, or bone, with teeth an inch and an eighth long, and use to disentangle and part the hair, we all understood to be a comb, and the witnesses called to the stand have testified that as such is it known in trade and commerce. The article of adornment, also, which women wear when they have gathered their hair up into a roll, fastening it by the insertion of an article of ivory, or tortoise shell, or celluloid, or what not, we also understood to be a comb, and the witnesses here testified that in trade and commerce it also is known as such. Now, then, it is for you to determine whether, besides these two kinds of articles, which beyond all .dispute are combs, there was, when this tariff act was passed, any other class of articles which was known in the trade and commerce of this country as “combs.” If there was such other class, and this particular article of importation was included in it, then your verdict must be for the plaintiff for the amount-of the difference between the duty on combs and the duty collected. Should you, however, reach the conclusion that there was not at that time any other class or kind of articles recognized as “combs” in the trade and commerce of this country, and including this *91article, then you are to inquire whether such article is contained within the enumeration to which, also, the plaintiff appeals.. That enumeration is “coach and harness furniture of all kinds, saddlery, coach, and harness hardware, silver plated, brass, brass plated or covered, common tinned, burnished, or japanned, not otherwise provided for.” The word “saddlery” in that paragraph is ambiguous. Whether it is there as an adjective qualifying the word hardware, or whether it is there as a noun, describing the articles which are properly included in the- term “saddlery,” is uncertain from the phraseology of the paragraph itself, and the uncertainty is not solved by any light which I am able to gather from other clauses in the tariff act. That being so, under the familiár principle of law that the property of the citizen shall not be taken on ambiguous and doubtful construction, I charge you that the word is to bo taken as a noun, and that the enumeration is to read, “coach and harness furniture of all kinds, saddlery, coach hardware, and harness hardware.” If, then, you reach the conclusion that the article imported is not a comb, you arc to inquire whether it is included in thé word “saddlery, ” as that word was used in the trade and commerce of this country at the time this act was passed. If, from the evidence, you find that it was an article of'saddlery, as that word was used, then your verdict will be for the plaintiff', covering the difference between that rato and the rate which was charged.
I have received from the plaintiff several requests to charge, of which the fifth is as follows:
“A commercial designation of combs as excluding curry-combs in trades in which curry-combs are not dealt in, does not disprove the commercial designation of curry-combs as included among combs in the trades in which currycombs are dealt in, if such designation be found to exist.”
I will not charge the request .in those words. You are, however, to determine as to each kind of comb. If there were a dozen different kinds of combs, and there is no one class of business that dealt in all the kinds used, if each class of business knew the articles in which it dealt as combs, then congress, which is suppposed to know the secrets of all trades and businesses, is charged with the knowledge that they were commercially known as combs at that time; and it is with that understanding that you are to interpret. Except as qualified, I refuse that request.
Verdict for defendant.